Citation Nr: 9924892	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-31 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for tonsillitis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.  The Department of Veterans Affairs (VA) 
Regional Office (RO) granted a 10 percent disability rating 
for the disability at issue in September 1996, and the 
veteran appealed.  He provided testimony during a hearing 
which was held at the RO in February 1998.  


FINDING OF FACT

The veteran's service connected disability is manifested by 
episodes of hoarseness, with tonsillar thickening and 
submucous inflammation.


CONCLUSION OF LAW

The criteria for a 30 percent rating for tonsillitis have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3, 4.20, 4.97, Diagnostic Code 6516 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for 
service-connected tonsillitis, which is currently evaluated 
as 10 percent disabling.  In the interest of clarity, the 
Board will briefly describe the factual background of this 
case; review the law, VA regulations and other authority 
which may be relevant to this claim; and then proceed to 
analyze the claim and render a decision.


Factual background

Consideration of the whole recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service connection was granted for tonsillitis in June 1955, 
after the veteran was treated for a sore throat and 
laryngitis in service and was found to have tonsillitis on a 
May 1955 VA examination.

On VA evaluation in April 1995, the veteran was able to 
swallow, and there were no lesions, redness, or exudates.  On 
VA evaluation in January 1996, the veteran complained of no 
throat pain, but that his throat would get dry.  On VA 
evaluation in May 1996, the veteran complained of chronic 
throat pain.  

On VA ear, nose, and throat examination in July 1996, the 
veteran reported having a continuous sore throat since 
service.  Clinically, his right tonsil was swollen and 
inflamed.  His left tonsil was mildly inflamed.  He had right 
anterior cervical adenopathy.  There was inspissated material 
in the right tonsil.  The diagnosis was chronic tonsillitis 
with frequent acute exacerbations.

On VA evaluation in November 1996, the veteran's throat was 
normal.  On VA evaluation in April 1997, the veteran 
complained of and was assessed with chronic hoarseness.  

On evaluation in the VA head and neck tumor clinic in July 
1997, the veteran complained of hoarseness of his voice and a 
sore throat for 20-plus years.  Clinically, his mouth had no 
lesions, and his tonsils were unremarkable and normal.  The 
assessment was hoarseness.  


On VA ear, nose, and throat examination in July 1997, the 
veteran reported intermittent tonsillitis since service with 
constant sore throats and current hoarseness.  Clinically, 
the tonsils were large and appeared moderately inflamed.  
There was a purulent discharge coming from the crypts of the 
tonsils bilaterally.  The diagnosis was chronic tonsillitis 
with exacerbation of acute tonsillitis, for many years.  
Referral to an ear, nose, and throat specialist was ordered.  

On VA fee-basis ear, nose, and throat examination in August 
1997, the veteran reported hoarseness and dysphonia for about 
30 years.  He denied any surgery or chest injury.  
Clinically, he had what appeared to be a paresis of his left 
true vocal cord.  According to the examiner, this accounted 
for the dysphonia, although the etiology of the paresis was 
unknown.  The differential diagnosis would include 
tuberculous scarring, histoplasmosis, and chest malignancy, 
although the latter was unlikely given the longstanding 
nature of the dysphonia.  The lack of a surgical history 
spoke against recurrent laryngeal nerve injury.

VA fiber optic endoscopy was performed in December 1997.  
Clinically, the veteran's vocal cords moved well.  No growths 
were noticed.  There was no redness.

During a hearing which was held at the RO in February 1998, 
the veteran testified that he had soreness of his throat on 
occasion, and that he also had hoarseness.  

On VA fee-basis ear, nose, and throat examination in February 
1998, clinically, the veteran had a small amount of healthy 
tonsil tissue present.  His left vocal cord was slightly 
bowed, possibly with mild paresis.  The impressions were 
possible left vocal cord paresis, and dysphonia.  On VA fee-
basis laryngeal endoscopy in June 1998, there were 
indications of possible spastic dysphonia.

On VA general medical examination in January 1999, no 
pertinent abnormality was found on examination of the 
veteran's mouth and throat.  There were no neck masses.

Pertinent law and regulations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition (such as tonsillitis) is 
encountered, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  
38 C.F.R. § 4.20.  The veteran's service-connected 
tonsillitis has been rated by analogy to chronic laryngitis 
under 38 C.F.R. § 4.97, Diagnostic Code 6516.

Since the veteran filed his claim for an increased rating for 
tonsillitis in April 1995.  Since that time, the regulations 
pertaining to evaluation of the respiratory system were 
amended, effective October 7, 1996.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In light of the fact that the veteran filed his 
claim before November 7, 1996, the Board will evaluate his 
bronchiectasis in light of both the new and old rating 
criteria.

Prior to October 7, 1996, Diagnostic Code 6516 for chronic 
laryngitis read as follows.  For moderate disability, with 
catarrhal inflammation of cords or mucous membrane, and 
moderate hoarseness, a 10 percent disability rating was 
assigned.  For a severe disability, with marked pathological 
changes such as inflammation of cords or mucous membrane, 
thickening or nodules of cords or submucous infiltration, and 
marked hoarseness, a 30 percent disability rating is 
warranted.

As amended, the regulation provided that chronic laryngitis, 
with hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy, 
warrants a 30 percent rating.  Chronic laryngitis, with 
hoarseness, with inflammation of cords or mucous membrane, 
warrants a 10 percent rating.  38 C.F.R. § 4.97, Diagnostic 
Code 6516 (effective October 7, 1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

The Board finds initially that the veteran's claim for an 
increased disability rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, the claim is not 
inherently implausible.  See generally Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (veteran's contention 
of an increase in disability severity renders claim well 
grounded).  The Board also finds that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of facts pertinent to the claim.

A review of the veteran's medical history, which has been 
described in detail above, reveals that his service-connected 
tonsillitis is subject to periods of exacerbation and 
remission.  At times, medical examination indicated his 
tonsils and vocal cords are normal, while at other times 
pathology is noted.  This is congruent with the veteran's 
statements to the effect that he had problems with hoarseness 
occasionally.

The evidence shows that the veteran has hoarseness.  
Additionally, inspissation of his tonsils has been noted.   
Furthermore, his tonsils have been noted to be swollen and 
inflamed on more than one occasion, and purulent discharge 
has been detected in his tonsillar crypts.  This appears to 
be either the same as or the equivalent of submucous 
infiltration.  If either thickening or submucous infiltration 
together with hoarseness is present, a 30 percent rating is 
warranted under the rating schedule.  Both appear to be 
present at least some of the time in this case.  

The Board is of course aware that at times the veteran's 
tonsils appear on examination appear to be virtually normal.  
However, it is the conclusion of the Board that the level of 
the veteran's disability should also be considered during 
periods of exacerbation.  See Ardison v. Brown, 6 Vet. App. 
405, 407 (1994); Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992). 

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 

In the Board's view, the evidence can reasonably be 
interpreted as suggesting that a flare-up of the veteran's 
disorder at its most severe is of such significant severity 
as to meet the requirements for a 30 percent disability 
rating under the current criteria. The Board therefore finds 
that a state of relative equipoise has been reached in this 
case, and the benefit of the doubt rule is therefore 
applicable.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In short, light of the evidence, including the veteran's 
testimony, and the benefit of the doubt doctrine, a 30 
percent rating is warranted for tonsillitis under the current 
schedular criteria.  Discussion of the veteran's service-
connected disability under the former schedular criteria is 
thus rendered moot. 


ORDER

A 30 percent rating is granted for tonsillitis is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  One definition of inspissation is thickening.  Dorland's Illustrated Medical Dictionary 670 (26th ed., 1985).

